IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 111,054

                                            STATE OF KANSAS,
                                                Appellee,

                                                    v.

                                            DAVID KILPATRICK,
                                               Appellant.

                                    SYLLABUS BY THE COURT

        The definition of an illegal sentence does not include a claim that the sentence
violates a constitutional provision, and a defendant's motion to correct an illegal sentence
based on constitutional challenges to his or her sentence will fail as a matter of law.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed March 13, 2015.
Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed July 28, 2017. Judgment
of the Court of Appeals affirming and remanding to the district court is affirmed. Judgment of the district
is affirmed.


        Clayton J. Perkins, of Kansas Appellate Defender Office, and Joanna Labastida, of the same
office, were on the briefs for appellant.


        Keith E. Schroeder, district attorney, and Derek Schmidt, attorney general, were on the brief for
appellee.


The opinion of the court was delivered by


        STEGALL, J.: In March 2007, David Kilpatrick pled no contest to one count each
of possession of ephedrine or pseudoephedrine with intent to manufacture a controlled
                                                     1
substance, possession of lithium metal with intent to manufacture a controlled substance,
and possession of methamphetamine. The district court imposed an underlying 26-month
prison sentence and placed Kilpatrick on probation. Twenty-eight days after sentencing
the district court revoked Kilpatrick's probation and ordered him to serve his prison
sentence.


       At the time Kilpatrick committed his underlying crimes, drug offenders were not
required to register pursuant to the Kansas Offender Registration Act (KORA), K.S.A.
22-4901 et seq. See K.S.A. 2005 Supp. 22-4902. On July 1, 2007—while Kilpatrick was
imprisoned—the legislature amended KORA by adding certain drug offenders such as
Kilpatrick to the list of those required to register. See L. 2007, ch. 183, §. 1; K.S.A. 22-
4902(a)(11)(B) (defining a drug offender as "any person who has been convicted of: . . .
possession of ephedrine, pseudoephedrine, . . . [or] lithium metal . . . with intent to use
the product to manufacture a controlled substance.").


       After Kilpatrick completed his sentence, he was released from prison on June 6,
2008. A correctional facility employee informed Kilpatrick of his duty to register as a
drug offender. The day after his release, Kilpatrick registered with the appropriate
authorities. However, in October 2009, Kilpatrick pled no contest to one count of failing
to register. At sentencing, the court granted his request for a dispositional departure and
placed Kilpatrick on 36 months' probation. On three separate occasions in 2011 and 2012,
the district court revoked, reinstated, and extended Kilpatrick's probation.


       When the State moved to revoke Kilpatrick's probation a fourth time, Kilpatrick
filed a motion to correct his underlying 2009 sentence. He argued that because he had not
been required to register at the time of his drug conviction, his subsequent 2009 sentence
was illegal because the retroactive imposition of registration requirements ran afoul of the

                                              2
Ex Post Facto Clause of the United States Constitution. He further argued that the district
court had no jurisdiction to convict and sentence him for violating a law that could not be
constitutionally applied to him. The State responded by arguing that (1) KORA's
provisions are not punishment, so they can be applied retroactively; and (2) Kilpatrick
waived all jurisdictional attacks on his conviction because he did not raise them during
the pendency of his case. The district court denied the motion by "agree[ing] with the
State's cited cases." The court denied Kilpatrick's motion to reconsider, revoked his
probation, and remanded him to prison.


       The Court of Appeals affirmed in part and dismissed in part. In doing so, the panel
questioned sua sponte its own jurisdiction, ultimately holding that it did not have
jurisdiction to consider Kilpatrick's ex post facto claim because "'the definition of an
illegal sentence does not include a claim that the sentence violates a constitutional
provision.'" State v. Kilpatrick, No. 111,054, 2015 WL 1310723, at *7 (Kan. App. 2015)
(unpublished opinion).


       Our recent decisions in State v. Wood, 306 Kan. 283, 393 P.3d 631 (2017), and
State v. Reese, 306 Kan. 279, 393 P.3d 599 (2017), resolve Kilpatrick's appeal. There, we
first held that courts have jurisdiction to entertain motions to correct illegal sentences at
any time. We then held that the definition of an illegal sentence does not include a
sentence that allegedly violates a constitutional provision. Wood, 306 Kan. at 284-85;
Reese, 306 Kan. at 281.


       Thus, according to our holdings in Wood and Reese, the lower courts had
jurisdiction to hear and consider Kilpatrick's motion as a motion to correct an illegal
sentence made pursuant to K.S.A. 22-3504. But that motion advanced no meritorious
argument demonstrating Kilpatrick's sentence was illegal, so his claim fails on the merits.

                                               3
Thus, we affirm the outcome below, albeit for different reasons. See State v. Williams,
303 Kan. 585, 595, 363 P.3d 1101 (2016) (affirming judgment as right for the wrong
reason).


      Affirmed.




                                            4